                Case 2:21-cv-00492-JMY Document 33 Filed 05/07/21 Page 1 of 21



                                    IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Sean Brydges and Gerard Scanlan
                                                                                                 Civil Action
       vs.
                                                                                                 No. 2:21-cv-00492
Ridley Township, et al.

              PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT EDMOND
                    PISANI’S MOTION TO DISMISS UNDER RULE 12(b)(6)

TABLE OF CONTENTS

TABLE OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

FACTUAL BACKGROUND . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

I.           Plaintiffs state a valid First Amendment claim on the merits. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

             A.            Pisani’s only new argument, relying on Foraker v. Chaffinch, lacks merit . . . . . . . 6

             B.            As we already argued, the First Amendment protects reports of
                           wrongdoing . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

II.          Plaintiffs have a valid due-process claim, although we agree that the only remedy
             is a name-clearing hearing. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

III.         We consent to dismissal of the defamation, false-light, and IIED claim against
             Pisani only . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

IV.          Plaintiffs sate a valid civil-conspiracy claim against Pisani . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

             A.            Plaintiffs alleged ample facts against Pisani to show an unlawful
                           combination with the requisite intent . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

             B.            Plaintiffs adequately plead the existence of an underlying tort . . . . . . . . . . . . . . . . . 16

V.           This Court should grant leave to amend to the extent that it finds any defects in
             Plaintiffs’ pleading . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17




                                                                                     –i–
               Case 2:21-cv-00492-JMY Document 33 Filed 05/07/21 Page 2 of 21




                                                             TABLE OF AUTHORITIES

Cases

Azzaro v. County of Allegheny,
  10 F.3d 968 (3d Cir. 1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Baloga v. Pittston Area Sch. Dist.,
  927 F.3d 742 (3d Cir. 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Commonwealth v. Musser Forests, Inc.,
 146 A.2d 714 (Pa. 1958). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Connick v. Myers,
 461 U.S. 138 (1983) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

De Ritis v. McGarrigle,
 861 F.3d 444 (3d Cir. 2017) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Dougherty v. Sch. Dist. of Phila.,
 772 F.3d 979 (3d Cir. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Fletcher-Harlee Corp. v. Pote Concrete Contractors, Inc.,
  482 F.3d 247 (3d Cir. 2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

Flora v. County of Luzerne,
  776 F.3d 169 (3d Cir. 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 10

Garcetti v. Ceballos,
 547 U.S. 410 (2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8–9

Givhan v. Western Line Consol. Sch. Dist.,
  439 U.S. 410 (1979). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Javitz v. County of Luzerne,
  940 F.3d 858 (3d Cir. 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10–11

Jerri v. Harran,
  625 F. App’x 574 (3d Cir. 2015) (non-precedential). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Monsanto v. Quinn,
 674 F.2d 990 (3d Cir.1982). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Palardy v. Township of Millburn,
  906 F.3d 76 (3d Cir. 2018) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 9




                                                                              – ii –
               Case 2:21-cv-00492-JMY Document 33 Filed 05/07/21 Page 3 of 21




Pickering v. Bd. of Educ.,
  391 U.S. 563, 568 (1968) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Zamboni v. Stamler,
  847 F.2d 73 (3d Cir. 1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Statutes

18 PA. CONS. STAT. § 3921 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

18 PA. CONS. STAT. § 4910 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

18 PA. CONS. STAT.§ 4910 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Rules

FED. R. CIV. P. 15 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16




                                                                                – iii –
         Case 2:21-cv-00492-JMY Document 33 Filed 05/07/21 Page 4 of 21




                                           INTRODUCTION

    We do not oppose Defendant Edmond Pisani’s motion on four of the asserted grounds. We

contest his position as to the First Amendment and as to civil conspiracy. On the First Amendment,

his argument fails for the same reasons that the Township’s similar argument does. The First

Amendment protects government employees when they report misconduct. The law does not allow

the Township or its employees to punish police officers for doing the right thing and reporting a

fellow officer’s misconduct.

    On civil conspiracy, Pisani ignores the inherent nature of a conspiracy claim. It is a rare

conspiracy case where the plaintiff has direct proof of conspiracy. Instead, conspiracy claims

necessarily rely on circumstantial evidence. Plaintiffs amply pleaded the evidence that Pennsylvania

courts demand for a circumstantial inference of a shared, unlawful purpose. Pisani told Willoughby

about Plaintiffs’ initial report of misconduct, triggering all of the events at issue here. Then he aided

Willoughby by concealing further reports of wrongdoing, passing along Willoughby’s false claims

against Plaintiffs, and telling others that Plaintiffs’ allegations against Willoughby were false. These

facts amply show that he shared a purpose to retaliate against Plaintiffs.


                                      FACTUAL BACKGROUND

    Plaintiffs Sean Brydges and Gerard Scanlan are Ridley Township police officers. Together, they

constituted the Township’s Anti-Crime Unit, a special investigative unit. Plaintiffs made numerous

narcotics arrests, often seizing drugs and cash. The Township’s procedures took special care to

ensure accurate records and custody of cash. (Doc. 17: Amend. Compl. at ¶¶ 9–12, 34–38).

     They learned that their direct supervisor, Captain Scott Willoughby, was tampering with

evidence. The Criminal Investigation Division was investigating cash and other property missing

from evidence. It turned out that Willoughby was responsible. During the investigation, he asked



                                                 –1–
         Case 2:21-cv-00492-JMY Document 33 Filed 05/07/21 Page 5 of 21




Plaintiffs to help him conceal his theft of cash from evidence. Willoughby sought to conceal the theft

by replacing the stolen funds with separate money obtained from who knows where. He asked

Plaintiffs to re-package evidence even though that would break the chain of custody. They would not

do so. (Id. at ¶¶ 20–26, 40–46).

    Plaintiffs reported Willoughby’s conduct to zTownship’s Manager Edmond Pisani. Pisani told

them that he would report the incident to the township’s Police Commissioner, Robert J. Willert.

Willert is also the President of the Township’s Board of Commissioners. (Id. at ¶¶ 14, 47). The

Board is the Township’s executive decisionmaker.

    Plaintiffs met with both Pisani and Willert. Plaintiffs were worried that Willoughby would

retaliate against them. Pisani and Willert reassured Plaintiffs that they would not make Willoughby

aware of the report. (Id. at 48–50).

    Instead, Pisani told Willoughby about the report. Within two days, Willoughby was irate when

he spoke with Plaintiffs. He took away their access to take-home vehicles, a decision Willert would

later reverse. (Id. at 51–57).

    In February 2016, Plaintiffs learned of additional misconduct. They participated in a nuisance-

bar raid. It appeared to Plaintiffs that someone had tipped off the bar. At the same time, Willert was

acting strangely and avoiding interacting with the nuisance-bar detail. Plaintiffs discussed the matter

with Manager Pisani. Pisani discovered that Willoughby had called the bar before the raid. Again,

Plaintiffs did the right thing. They asked Pisani to report the information to Commissioner Willert or

to investigate. Plaintiffs do not believe that Pisani did anything. (Id. at 58–69).

    In May 2016, Plaintiffs again learned of more misconduct. They learned that Willoughby again

stole cash from evidence in one of their cases. This time, Willoughby acted to falsely implicate

Plaintiffs. He asked another police officer to write and backdate a report. He did so. That report




                                                –2–
         Case 2:21-cv-00492-JMY Document 33 Filed 05/07/21 Page 6 of 21




falsely blamed the discrepancy on Plaintiffs’ supposed miscounting of the cash in the first place. (Id.

at ¶¶ 70–79).

    Willoughby continued to attack Plaintiffs’ reliability. He falsely accused them of exaggerating

their arrest records and so exaggerating their effectiveness and success. (Id. at ¶¶ 80–86).

    To try to make his false narrative real, Willoughby began to interfere with Plaintiffs’ ability to

prosecute cases. In June 2016, Plaintiffs learned that Willoughby took criminal evidence from one of

their cases. Plaintiffs learned that Willoughby ordered other police officers not to return the missing

evidence. The only apparent purpose of this act would be to threaten the viability of the prosecution.

Willoughby also ordered officers not to help Plaintiffs by, for instance, transporting evidence to

court or to forensic labs or documenting the chain of custody. (Id. at ¶¶ 87–104).

    Willoughby’s pattern of misconduct continued. He tried to abuse his position. He asked

Plaintiffs to lie to a district attorney by falsely claiming that his friend’s employee was a cooperator.

Willoughby wanted to help out the friend’s employee as payment in kind for home-improvement

services that his friend had provided to him. Plaintiffs refused. (Id. at ¶¶ 115–120).

    Similarly, Willoughby asked Plaintiffs to lie again to help get his daughter’s boyfriend out of

marijuana possession charges. Again, Plaintiffs refused. They did the right thing again. They

reported this misconduct to superiors. (Id. at 121–27).

    After that, Willoughby’s retaliation got more serious. Plaintiffs had a reliable and effective

confidential informant. Willoughby knew that. He disclosed the informant’s identity to a defense-

attorney friend of his. (Id. at ¶¶ 128–136). The revelation of a confidential informant’s identity, of

course, threatens that informant’s work and safety. It also threatens Plaintiffs’ reputation for

trustworthiness when they deal with other potential informants. Nobody would want to be so outed.

Nobody could trust a police officer who would allow that to happen.




                                                 –3–
         Case 2:21-cv-00492-JMY Document 33 Filed 05/07/21 Page 7 of 21




    Willoughby also acted to prevent Plaintiffs from working overtime. In doing so, he told other

police officers that he intended to “get” Plaintiffs — meaning to retaliate against them. (Id. at

¶¶ 137–149).

    Even worse, Willoughby threatened to endanger Plaintiffs. Plaintiff Brydges worked

undercover. Willoughby threatened to post his picture to the public to reveal his identity. He also

threatened to have people he knew from Chester to attack the Plaintiffs, or perhaps even kill them.

(Id. at ¶¶ 150–158).

    Plaintiffs became deeply concerned. They did not believe that Willoughby was making idle

threats. Instead, they had concerns about their safety and the safety of their families. For instance,

Plaintiff Brydges purchased security cameras for his house. (Id. at ¶¶ 159–160).

    Plaintiffs took steps to address their concerns. They again spoke to Manager Pisani and

Commission Willert. Pisani and Willert acknowledged that Willoughby had admitted to making the

threats. Plaintiffs explained that they could not work under Willoughby given his abuse and threats.

(Id. at ¶¶ 161–165).

    Pisani and Willert claimed that they would address the situation. Instead, Willert and Pisani told

other police officers that Plaintiffs’ claims were baseless. (Id. at ¶ 166).

    Willoughby continued to retaliate against Plaintiffs. In July 2019, he tried to prevent them from

receiving overtime pay, although that decision was later reversed after Plaintiffs filed a grievance

and spoke with Manager Pisani. Pisani also reassured Plaintiffs that he would talk to Commissioner

Willert to help end Willoughby’s retaliation. (Id. at ¶¶ 167–80).

    The retaliation did not end. Willoughby claimed that someone burglarized his office. He falsely

implicated Plaintiffs. (Id. at181–189). Willoughby also took yet more steps to deny Plaintiffs’

overtime by preventing them from serving during an August 2020 protest. (Id. at ¶¶ 190–199).




                                                 –4–
           Case 2:21-cv-00492-JMY Document 33 Filed 05/07/21 Page 8 of 21




    The pattern of retaliation culminated in December 2020. Plaintiffs learned of an on-going

federal criminal investigation of Township officials. Commissioner Willert believed that Plaintiffs

were responsible for the investigation by providing the information that led to the federal

investigation. (Id. at ¶¶ 200–202).

    Willert decided to personally participate in the retaliation. He advanced a purported

reorganization of the Police Department. Under that plan, the Department disbanded Plaintiffs’ Anti-

Crime Unit. Plaintiffs were transferred to a patrol division and demoted to the rank of Patrolman.

Even though the agreements between Ridley Township and the police union requires demotion only

for “just cause,” Plaintiffs received no process prior to demotion. (Id. at ¶¶ 203–215, 262).

    During all of this time, Commissioner Willert was aware of everything that was happening to

Plaintiffs. Yet he did nothing to stop the abuse. While he acted on the margins, such as by restoring

their use of “take home” vehicles and addressing some of the overtime issues, he did not

meaningfully act. Instead, he furthered the retaliation against Plaintiffs through the purported

restructuring of the Police Department.


                                            ARGUMENT


      I.       Plaintiffs state a valid First Amendment claim on the merits.

    Much like the Township, Pisani challenges our First Amendment retaliation claim because

Plaintiffs spoke as citizens. We already explained why this argument was not correct in response to

the Township’s motion. He raises one new argument. We address that argument first. Then, for

completeness and to ensure that we do not waive any arguments, we reiterate essentially verbatim

our analysis from our brief responding to the Township’s motion.




                                               –5–
         Case 2:21-cv-00492-JMY Document 33 Filed 05/07/21 Page 9 of 21




               A.      Pisani’s only new argument, relying on Foraker v. Chaffinch, lacks
                       merit.

    Pisani claims that the Third Circuit’s decision in Foraker v. Chaffinch, 501 F.3d 231 (3d Cir.

2007), abrogated on other grounds 564 U.S. 379 (2011), supports rejecting our claim. Pisani is not

correct because he misconstrues the decision.

    On First Amendment retaliation, the essential question is when a public employee’s speech

relating to his job is protected speech and when it is not. As we outlined in our brief in response to

the Township’s arguments, the question is whether the employee’s speech is part of his job duties or

not. Speech beyond the employee’s job duties is protected.

    Both Foraker and Pisani agree with that analysis. Where we split ways is with Pisani’s

application of Foraker.

    In Foraker, the Third Circuit found that speech was not protected because it was a necessary

part of the employee’s job duties. The plaintiffs were instructors at the Pennsylvania State Police’s

Firearms Training Unit. They were concerned that the shooting range did not provide adequate

safety systems to address lead exposure from shooting guns. They complained to superiors about the

conditions. They were ordered to make a statement to a state auditor regarding the conditions at the

shooting range. They did so. Their attorney then read their statement to the auditor to the press. After

that, they were ultimately ordered to “submit to a hearing examination to determine whether they

were fit for duty.” The plaintiffs sued, claiming First Amendment retaliation for their complaints

about the environmental conditions at the range.

    The Third Circuit found that the plaintiffs’ speech was not protected only because it was

“among the tasks that [the plaintiffs] were paid to perform.” As shooting instructors, they had to

maintain the shooting range. They were expected to raise “any environmental concerns” as a

“routine operation[].” Annual performance reviews assessed their ability to do so. In addition, the




                                                 –6–
        Case 2:21-cv-00492-JMY Document 33 Filed 05/07/21 Page 10 of 21




statements to the auditor were also part of the plaintiffs’ job because they were ordered to make the

statement. As a result, the plaintiffs did not speak as citizens in making their statements, and so had

no First Amendment protection.

    Here, Plaintiffs’ report of Willoughby’s wrongdoing and efforts to address subsequent

retaliation is different. Plaintiffs are not paid to report wrongdoing. There is no evidence before this

Court that would support an inference that their job duties mandated these reports, unlike the

plaintiffs in Foraker. Plaintiffs’ speech is protected.

    The Third Circuit has subsequently distinguished Foraker on this precise basis. For instance, in

Flora v. County of Luzerne, 776 F.3d 169 (3d Cir. 2015), Foraker did not apply because the plaintiff

was not paid to engage in the conduct at issue. The plaintiff was the Chief Public Defender. He

complained to county officials about inadequate funding, equipment, and staffing. He then sued the

county, seeking additional funding. The court ruled for the defender, ordering more funding. The

defender then faced fallout from the “Kids for Cash” scandal. He noted that the county had failed to

address certain fallout from that scandal, raising those concerns with various court and county

officials. The county then fired the defender.

    The Third Circuit found that the various complaints were not part of the defender’s regular job

duties and so were protected speech. While the defender sought to aid his clients, his speech was

protected because he sought to remov[e] impediments to proper government functioning.” The Third

Circuit thus rejected the county’s argument that Foraker barred the defender’s claim.

    The Third Circuit has made similar rulings in other cases. See Dougherty v. Sch. Dist. of Phila.,

772 F.3d 979 (3d Cir. 2014) (finding that the Deputy Chief Business Officer of the School District

spoke as a citizen despite Foraker when he disclosed that the district improperly steered a contract to

an ineligible contractor); Jerri v. Harran, 625 F. App’x 574, 580 (3d Cir. 2015) (non-precedential)




                                                 –7–
        Case 2:21-cv-00492-JMY Document 33 Filed 05/07/21 Page 11 of 21




(finding that a chief of a fire company’s complaints to reporters and law enforcement about the

wisdom of purchasing a “fire boat” was speech as a citizen despite Foraker).


               B.      As we already argued, the First Amendment protects reports of
                       wrongdoing.

    A First Amendment retaliation claim requires a plaintiff to prove that: “(1) he engaged in

constitutionally protected conduct, (2) the defendant engaged in retaliatory action sufficient to deter

a person of ordinary firmness from exercising his constitutional rights, and (3) a causal link [existed]

between the constitutionally protected conduct and the retaliatory action.” Baloga v. Pittston Area

Sch. Dist., 927 F.3d 742, 752 (3d Cir. 2019) (quoting Palardy v. Township of Millburn, 906 F.3d 76,

80–81 (3d Cir. 2018)) (internal quotation marks omitted).

    Pisani challenges only the first element, whether Plaintiffs “engaged in constitutionally

protected conduct.” Because Plaintiffs are public employees, special requirements apply to that

element of a retaliation claim.

    While public employees do not “surrender” their First Amendment rights merely because they

work for the government, id. at 753 (citing Garcetti v. Ceballos, 547 U.S. 410, 417 (2006)), public

employers have some room to regulate employee speech. In assessing whether an employer acted

lawfully, courts balance “the interests of the employee, as a citizen, in commenting upon matters of

public concern and the interest of the State, as an employer, in promoting the efficiency of the public

services it performs through its employees.” Id. (quoting Pickering v. Bd. of Educ., 391 U.S. 563,

568 (1968)) (cleaned up).

    A three-prong test applies to assessing this balance. The Third Circuit asks: “(1) whether the

employee spoke as a citizen; (2) whether the statement involved a matter of public concern; and (3)

whether the government employer nevertheless had ‘an adequate justification for treating the

employee differently from any other member of the general public’ based on its needs as an


                                                 –8–
         Case 2:21-cv-00492-JMY Document 33 Filed 05/07/21 Page 12 of 21




employer. Id. (quoting Palardy, 906 F.3d at 81). These prongs are all necessary elements of a claim.

See id. at 753–59.

    Pisani misunderstands the law. He challenges only the first prong — whether Plaintiffs “spoke

as [citizens].” Under that element, the First Amendment does not protect employee speech “pursuant

to their job duties.” De Ritis v. McGarrigle, 861 F.3d 444, 453 (3d Cir. 2017) (citing Garcetti v.

Ceballos, 547 U.S. 410, 421 (2006)).

    For instance, if White House Press Secretary Jen Psaki got up on the podium and informed the

public that Joe Biden was not actually the President based on “Q Anon” conspiracy theories, the

Biden administration could fire her. The First Amendment would not bar that. The federal

government pays Ms. Psaki to deal with the press. It can restrict how she carries out her job duties.

    Pisani in contrast believes that what controls is whether Plaintiffs’ speech was about their job.

But whether an employee spoke “within the office” is not controlling. Id. Employees can receive

protection for “expressions made at work.” Garcetti, 547 U.S. at 420.

    To distinguish whether an expression made at work is “within the scope of the employee’s

duties, courts must make a “practical inquiry.” Garcetti, 547 U.S. at 424. There are not hard-and-fast

rules.

    De Ritis illustrates how this Court should conduct that inquiry. There, a public defender was

transferred to the juvenile-court unit. The defender believed that the transfer was punishment for

failing to induce enough clients to plead guilty. The defender shared this “rumor” while physically

present in court but prior to the commencement of on-record proceedings. The defender also met

with the County Solicitor and the chairman of the County Council in private to complain.

    The Third Circuit explained that the in-court statements were part of the defender’s duties, but

the complaints to the Solicitor and to the chairman were not. Part of the defender’s job was to “build

rapport” with courts and opposing counsel. Sharing a rumor in court, even off the record, affected


                                                –9–
        Case 2:21-cv-00492-JMY Document 33 Filed 05/07/21 Page 13 of 21




those duties. Moreover, the off-the-record statements could have an effect on the proceedings in

which the defender was involved. As a result, sharing “rumors” while in court was not “citizen”

speech. In contrast, discussing those “rumors” outside of court was “citizen” speech even though

made to the defender’s superiors. The defender’s complaints to superiors were not what he “was paid

to perform on an ordinary basis.”

    Applying similar reasoning here, Plaintiffs’ report of misconduct is not speech as a citizen. The

Township does not pay Plaintiffs to make complaints about the malfeasance of others. They are not

the Inspectors General of Ridley Township. They are police officers. They reported Willoughby’s

misconduct and retaliation to superiors. That is much like the defender’s complaints to superiors that

the Third Circuit found to be citizen speech in De Ritis.

    In addition, there is an entirely separate and distinct legal principle that makes clear that

Plaintiffs’ spoke as citizens. The First Amendment protects a public employee’s report of

“malfeasance or misfeasance.” Javitz v. County of Luzerne, 940 F.3d 858, 864 (3d Cir. 2019). The

“speak as a citizen” element does not defeat internal reports of malfeasance or misfeasance.

Reporting wrongdoing is not “within the realm” of an employee’s “ordinary job duties.” Id. (quoting

Flora v. County of Luzerne, 776 F.3d 169, 180 (3d Cir. 2015)). As a result, interpreting the citizen-

speech prong to restrict internal reports of wrongdoing would “unduly restrict First Amendment

rights.” Id. (quoting Flora, 776 F.3d at 180).

    The Third Circuit and the Supreme Court have found that any number of internal reports or

complaints are protected speech, including:

   •   An employee’s report to her direct supervisor that a department head made unwelcome
       sexual advances. Azzaro v. County of Allegheny, 110 F.3d 968, 978 (3d Cir. 1997).

   •   An assistant district attorney’s question to his co-workers about whether they ever felt
       pressured to assist political campaigns. Connick v. Myers, 461 U.S. 138, 149 (1983).




                                                 – 10 –
             Case 2:21-cv-00492-JMY Document 33 Filed 05/07/21 Page 14 of 21




   •     A teacher’s demands to her principal regarding the school board’s policies and practices.
         Givhan v. Western Line Consol. Sch. Dist., 439 U.S. 410, 413 (1979).

   •     A police officer telling a county prosecutor that he disagreed with the prosecutor’s proposed
         office reorganization and promotion plan. Zamboni v. Stamler, 847 F.2d 73, 77 (3d Cir.
         1988) (emphasis added).

   •     An employee’s letter to his department head criticizing the management of his department.
         Monsanto v. Quinn, 674 F.2d 990, 996–97 (3d Cir.1982).

   •     An employee’s report to her supervisor about her concerns that workplace meetings were
         being illegally recorded. Javitz, 940 F.3d at 865.

    Plaintiff spoke as citizens by reporting Willoughby’s malfeasance. He tampered with evidence,

stole cash held in evidence, and retaliated against Plaintiffs for reporting that malfeasance. These

acts are wrongful malfeasance or misfeasance. Tampering with evidence is a crime. 18 PA. CONS.

STAT. § 4910. Stealing cash held in evidence is a crime. 18 PA. CONS. STAT. § 3921 (a). Instructing

employees to lie and fabricate evidence is criminal as an attempt to tamper with evidence in

violation of 18 PA. CONS. STAT.§ 4910. Even setting aside these and possibly other crimes,

Willoughby’s course of conduct was misfeasance or malfeasance. The First Amendment and

Pennsylvania law prohibit retaliation against employees who report wrongdoing.

    Plaintiffs’ subsequent statements regarding retaliation against them for reporting Willoughby’s

initial misconduct is also speech as a citizen for similar reasons. Retaliation is misfeasance or

malfeasance.


       II.        Plaintiffs have a valid due-process claim, although we agree that the only
                  remedy is a name-clearing hearing.

    After careful review, we have chosen not to seek damages for any due-process violation,

although we believe that Third Circuit precedent leaves open that possibility. We ask this Court to

permit Plaintiffs leave to amend their Complaint to explicitly seek a name-clearing hearing. We will

leave a formal motion for once the various pending Rule 12(b)(6) motions are resolved.



                                                – 11 –
           Case 2:21-cv-00492-JMY Document 33 Filed 05/07/21 Page 15 of 21




    We need maintain that claim only against the Township — which failed to provide any process

for a name-clearing hearing — and so agree that no due-process claim should proceed against Pisani.


    III.        We consent to dismissal of the defamation, false-light, and IIED claim
                against Pisani only.

    We do not challenge Pisani’s motion to dismiss the defamation, false-light, and IIED claims of

Counts VI to VIII of the Amended Complaint against Pisani. This agreement extends only to Pisani.


    IV.         Plaintiffs sate a valid civil-conspiracy claim against Pisani.

    Pisani challenges Plaintiffs’ detailed pleading on the basis that it does not adequately explain

how Pisani engaged in civil conspiracy. But Plaintiffs’ allegations were more than enough to state a

claim.

    “To state a cause of action for civil conspiracy, a plaintiff must show “that two or more persons

combined or agreed with intent to do an unlawful act or to do an otherwise lawful act by unlawful

means. Proof of malice, i.e., an intent to injure, is essential in proof of a conspiracy.” Skipworth ex

rel. Williams v. Lead Indus. Ass'n, 690 A.2d 169, 174 (Pa. 1997) (citing Thompson Coal Co. v. Pike

Coal Co., 412 A.2d 466, 472 (Pa. 1979).

    Here, Willoughby engaged in a wrongful course of retaliation against Plaintiffs for his reporting

of his misdeeds. Pisani concealed that conduct, aided Willoughby, and refused to do anything about

it. That is enough to reject Pisani’s argument that there was no conspiracy and no underlying tort.


                A.     Plaintiffs alleged ample facts against Pisani to show an unlawful
                       combination with the requisite intent.

    As to Pisani, Plaintiffs pled the following detailed facts to show his involvement in a

conspiracy:




                                                – 12 –
Case 2:21-cv-00492-JMY Document 33 Filed 05/07/21 Page 16 of 21




        19.      At all relevant times, PISANI and WILLERT were high
 ranking Ridley Township officials who received complaints of corruption
 occurring with the police . . . .

      28.     When PLAINTIFFS reported WILLOUGHBY to PISANI,
 PISANI advised them that their report would be confidential, that
 WILLOUGHBY would not find out who made the report against him.

      29. Almost immediately after PLAINTIFFS first report to PISANI,
 WILLOUGHBY began retaliating against PLAINTIFFS . . . .

       31.  For the next few years, PLAINTIFFS reported every incident
 of WILLOUGHBY’s retaliation against them to PISANI and WILLERT.

         32.  Since 2014, WILLOUGHBY has continuously retaliated
 against PLAINTIFFS.

          33.   PISANI and WILLERT failed to act to stop WILLOUGHBY’s
 retaliation.

         45.      When PLAINTIFFS looked at the sealed evidence-bags, they
 realized that the bags had been tampered with.

        46.     PLAINTIFFS realized that the bills that were in evidence bags
 were not the same as what they had seized; the evidence bags had been re-
 packaged.

       47.    PLAINTIFFS immediately notified Ridley Township’s
 manager, PISANI who advised them that he would notify Police
 Commissioner WILLERT.

        48.      PLAINTIFFS met with PISANI and WILLERT to explain the
 incident in person.

        49.      At the meeting, PLAINTIFFS expressed concerns because
 WILLOUGHBY was their “boss” and, if he became aware of their report, he
 would retaliate against them.

        50.      PISANI and WILLERT reassured Plaintiffs that no one would
 be aware of the report.

      51.     By information or belief, PISANI told WILLOUGHBY about
 PLAINTIFFS’ report to PISANI.

         52.     WILLOUGHBY seemed irate and angry at PLAINTIFFS two
 days after they made their report to PISANI and WILLERT.




                                   – 13 –
Case 2:21-cv-00492-JMY Document 33 Filed 05/07/21 Page 17 of 21




        64.      PLAINTIFFS advised PISANI that it was their opinion that
 someone [, likely Willoughby,] tipped off the owner of the RS Club [that it
 would be subject to a raid].

         65.      PISANI agreed that WILLOUGHBY was acting strange and
 that he was patrolling everywhere in town but where the detail was.

        66.     The following week, PISANI told PLAINTIFFS that he
 reviewed phone calls from WILLOUGHBY’s office and discovered calls to
 the owner of the RS Club Bar, prior to the liquor raid.

      67.    PLAINTIFFS demanded that PISANI report this discovery to
 WILLERT and to begin an immediate investigation of WILLOUGHBY.

      68. By information or belief, PISANI did not investigate
 WILLOUGHBY.

      69.    By information or belief, WILLOUGHBY learned of
 PLAINTIFFS’ report to PISANI from PISANI . . . .

        166.      By information or belief, sometime later, after Ridley
 Township Police meeting, WILLERT and PISANI advised the sergeants in
 attendance that PLAINTIFFS’s claims about WILLOUGHBY were un-
 substantiated . . . .

        243.  At all relevant times, RYAN, PISANI, and WILLERT were
 high-ranking Ridley Township officials but failed to investigate
 WILLOUGHBY and stop his retaliation against PLAINTIFFS because of
 PLAINTIFFS’ protected speech . . . .

        290.     By information or belief, PISANI contacted CID to initiate the
 alleged burglary claims of WILLOUGHBY’S office.

      291.   By information or belief, PISANI was aware that the burglary
 was a false creation by WILLOUGHBY but nevertheless provided
 WILLOUGHBY assistance with the intent to defame the PLAINTIFFS . . . .

         340.  PISANI and WILLERT had a duty to prevent or stop
 WILLOUGHBY from taking wrongful action against PLAINTIFFS or to
 discipline WILLOUGHBY.

        341.     PISANI and WILLERT failed to do so.

       342.    Instead, PISANI and WILLERT covered up WILLOUGHBY’s
 wrongful conduct.

      343.   PISANI and WILLERT, at a police meeting, denounced
 PLAINTIFFS’ complaints against WILLOUGHBY as unfounded.


                                    – 14 –
        Case 2:21-cv-00492-JMY Document 33 Filed 05/07/21 Page 18 of 21




    These allegations establish the necessary elements of civil conspiracy. “It is well established,

and sustained by abundant authority, that a conspiracy may be proven by circumstantial evidence

. . . . The rule is, of course, not limited to criminal conspiracy; it is equally applicable to cases

involving civil conspiracy. Commonwealth v. Musser Forests, Inc., 146 A.2d 714, 716 (Pa. 1958)

(internal citations omitted). There is no requirement of “direct and positive testimony of a collusive

agreement to do something wrongful.” Id. Instead, the “least degree of concert or collusion between

parties” is enough. Id.

    For instance, in Musser Forests, the existence of a shared desire to profit from a breach of

contract was sufficient to establish a civil-conspiracy claim on the pleadings. The Commonwealth

alleged that a company agreed to purchase at cost seedlings and trees from the Commonwealth to

plant in Pennsylvania. The idea was to support tree planting for natural conservation. Instead, the

corporation and the defendant officers or stockholders of that corporation planted the trees and then

sold them for profit in breach of the contract. The defendants then falsely reported that they used the

seedlings and trees appropriately. This scheme financially benefitted all of the defendants. That was

enough to prove that the defendants acted with the “common purposed of defrauding the

Commonwealth for their personal gain.”

    Similarly, here, Pisani was aware of what was going on with Willoughby. Plaintiffs told him

about it. He could have done something about it. Instead, he told Willoughby about Plaintiffs’ report,

leading to the initial retaliation. He then concealed information that Plaintiffs reported to him about

Willoughby. He assisted Willoughby by passing along Willoughby’s false claim that Plaintiffs

burglarized his office. And he told other officers that Plaintiffs’ claims about Willoughby were false.

    These facts support the inference that Pisani and Willoughby acted with a common, improper

purpose. They both acted towards the same goal of furthering retaliation against Plaintiffs for

reporting Willoughby’s wrongdoing.



                                                – 15 –
          Case 2:21-cv-00492-JMY Document 33 Filed 05/07/21 Page 19 of 21




                B.      Plaintiffs adequately pled the existence of an underlying tort.

     Pisani’s claim that Plaintiffs failed to plead an underlying tort also fails. Once a conspiracy

exists, the conspirators are responsible for any tort committed in furtherance of it. The supposed fact

that “only two of the four defendants,” (Pisani Br. 18), participated in some of these torts is

irrelevant. What matters is whether there was any underlying tort.

     Pisani offers no argument that there was never any tort. Instead, Pisani just emphasizes his own

arguments that he supposedly did not commit an actionable wrong. But that does not matter.

     At the absolute least, Willoughby committed legal wrongs. Pisani does not even try to argue that

Willoughby never committed an underlying legal wrong. Because Pisani conspired with Willoughby,

Pisani is liable.


     V.         This Court should grant leave to amend to the extent that it finds any defects
                in Plaintiffs’ pleading.

     To the extent that this Court agrees with any of Pisani’s arguments besides those we do not

oppose, it should grant Plaintiffs leave to amend their Complaint. The Third Circuit has squarely

explained: “[I]n civil rights cases district courts must offer amendment — irrespective of whether it

is requested — when dismissing a case for failure to state a claim unless doing so would be

inequitable or futile.” Fletcher-Harlee Corp. v. Pote Concrete Contractors, Inc., 482 F.3d 247, 251

(3d Cir. 2007). Even as to Plaintiffs’ non-civil-rights claims, this Court should grant leave to amend

“freely . . . when justice so requires.” FED. R. CIV. P. 15(a)(2).

     Here, many of Pisani’s complaints are technical, faulting Plaintiffs for supposed bare-bones

pleading . We could add additional details to address any concerns that this Court might have with

Plaintiffs’ pleading.




                                                – 16 –
        Case 2:21-cv-00492-JMY Document 33 Filed 05/07/21 Page 20 of 21




                                          CONCLUSION

    Plaintiffs ask this Court to deny Pisani’s 12(b)(6) motion, except as to the Due Process Clause,

defamation, false-light, and IIED claims. We will further seek leave to amend to explicitly add a

request for a name-clearing hearing, but to remove a claim for damages for the due-process

violation.


                                             Respectfully submitted,

                                                  /s/ Daniel J. Auerbach
                                             Robert Gamburg, Esq. (Pa. I.D. No. 68808)
                                             Daniel J. Auerbach, Esq. (Pa. I.D. No. 316856)
                                             Gamburg & Benedetto, LLC
                                             1500 John F. Kennedy Blvd., Suite 1203
                                             Philadelphia, PA 19102
                                             robert@gamburglaw.com
                                             dan@gamburglaw.com

                                             Co-Counsel for Plaintiffs

                                                  /s/ Andres Jalon
                                             Andres Jalon, Esq. (Pa. I.D. No. 83685)
                                             Jalon & Associates
                                             17 W. Airy Street
                                             Norristown, Pennsylvania 19401
                                             ajalon@jalonesq.com

                                             Counsel for Plaintiffs

Dated: May 7, 2021




                                              – 17 –
        Case 2:21-cv-00492-JMY Document 33 Filed 05/07/21 Page 21 of 21




                               CERTIFICATE OF SERVICE

       This document has been filed electronically and is available for viewing and downloading

from the ECF system. All parties have been served through ECF as all parties are represented by

counsel who have consented to electronic service.



                                                 /s/ Daniel J. Auerbach
                                            Robert Gamburg, Esq. (Pa. I.D. No. 68808)
                                            Daniel J. Auerbach, Esq. (Pa. I.D. No. 316856)
                                            Gamburg & Benedetto, LLC
                                            1500 John F. Kennedy Blvd., Suite 1203
                                            Philadelphia, PA 19102
                                            robert@gamburglaw.com
                                            dan@gamburglaw.com

                                            Co-Counsel for Plaintiffs

Dated: May 7, 2021




                                             –1–
